DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
Applicant argues Zobel teaches “that each of the rods 102 are movably connected to the piston housing 124” (emphasis original).  Further, Applicant argues that Zobel’s teaching is contrary to amended limitation that recites “each of the pistons is fixedly connected with the connection portion”.  The Examiner respectfully disagrees.
The Examiner concedes that the term “fixedly” supports the Applicant’s argument.  However, the Examiner takes the position that a reasonably broad interpretation of the term “fixedly” extends beyond the Applicant’s interpretation.  For example, Merriam-Webster defines fixed as “securely placed or fastened”.  Despite a rod 102 being connected to the piston housing 124 via a tension spring Zobel, are clearly secured placed within the piston housing.

Claim Objections
Claims 4-5 are objected to because of the following informalities:  
Claim 4 is dependent upon now-canceled claim 3.  Claim dependency should be updated to reflect claim 4 being dependent upon independent claim 1.
Claim 5 is objected because it is dependent upon objected claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20020100972 (hereinafter Kitajima) in view of German Patent No. DE4215140A1 (hereinafter Geis) and further in view of U.S. Patent No. 7597520 (hereinafter Zobel).
Kitajima discloses a carrying mechanism (suction head 100a, paragraph [0140] and Figs. 27-29, Kitajima) comprising: a carrying mechanism surface (surface of the suction head 100a that makes contact with the semiconductor element 12 as illustrated in Fig. 29, reproduced below, Kitajima); and a piston (piston 100c, paragraph [0140] and Figs. 27-29, Kitajima) respectively disposed in at least part of opening (interior space of case 100b, paragraph [0140] and Figs. 27-29, Kitajima) and configured to conduct reciprocating movement (paragraph [0140] and Figs. 27-29, Kitajima) relative to the carrying mechanism surface (surface of the suction head 100a that makes contact with the semiconductor element 12 as illustrated in Fig. 29, reproduced below, Kitajima) along side walls of the opening (case 100b, paragraph [0140] and Figs. 27-29, Kitajima) without beyond the carrying table surface (Figs. 27-29, Kitajima), the piston (piston 100c, paragraph [0140] and Figs. 27-29, Kitajima) and the side wall of the opening fit tightly (as Kitajima discloses that the movement of piston 100c creates a vacuum in case 100b, the Examiner takes the position that it would be obvious to a person of ordinary skill in the art that the piston 100c and the case 100b have an air-tight fit), in the piston (piston 100c, paragraph [0140] and Figs. 27-29, Kitajima), no communication passage (“creates vacuum without the need of connecting the vacuum hose 104”, paragraph [0139], Kitajima) is formed between a surface of the piston close to the carrying mechanism surface (surface of the suction head 100a that makes contact with the semiconductor element 12 as illustrated in Fig. 29, reproduced below, Kitajima) and a surface of the piston away from the carrying mechanism surface (piston rod 100d, paragraph [0140] and Figs. 27-29, Kitajima).

    PNG
    media_image1.png
    263
    202
    media_image1.png
    Greyscale

Kitajima also discloses that “the suction head 100a can be used together with the hanging mechanism 102 of Fig. 23 or together with any other hanging mechanism or support mechanism”(emphasis added) (paragraph [0140]). 
Additionally, Kitajima discloses the piston (piston 100c, paragraph [0140] and Figs. 27-29, Kitajima) conduct reciprocating movement (piston rod 100d is pulled/pushed, paragraph [0140], Kitajima) relative to the carrying mechanism Kitajima) along the side wall (case 100b, paragraph [0140] and Figs. 27-29, Kitajima) of the opening (interior space of case 100b, paragraph [0140] and Figs. 27-29, Kitajima).
However, Kitajima does not explicitly disclose a carrying table with a plurality of openings; and a plurality of pistons respectively disposed in the openings, wherein the side wall of each of the opening has a closed shape in a plan view of the carrying table, the carrying table further comprises a driver, wherein the driver is configured to respectively drive the plurality of pistons to conduct reciprocating movement relative to the carrying table surface along the side walls of the openings, the driver includes a connecting portion and a transmission portion connected with the connecting portion; the pistons and the transmission portion are connected with each other through the connecting portion, each of the pistons is fixedly connected with the connecting portion.
Geis is directed toward a clamping table that creates a vacuum to grip a workpiece.  Geis teaches a carrying table (clamping table 1, Fig. 1, reproduced below, Geis) with a plurality of openings (suction elements 2, Fig. 1, Geis); a carrying table surface (top surface of clamping table 1, Fig. 1, Geis); and a plurality of pistons respectively disposed in the openings (each suction element consists of a housing 5, work space 6, a piston 9, and a rod 10, page 3, Geis), Geis).

    PNG
    media_image2.png
    324
    569
    media_image2.png
    Greyscale

To clarify, the Examiner proposes to substitute the suction head 100a, as taught by Kitajima, with the clamping table 1, as taught by Geis.  The Examiner asserts that the suction head 100a and the clamping table 1 are art recognized suitable for the intended purpose of utilizing a vacuum for gripping a workpiece. The courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327,65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also MPEP 2144.
To further clarify, the Examiner proposes duplicating the suction head 100a, as taught by Kitahima.  This duplication is to be in line with the plurality of Geis.  The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produce In re Harza, 274 F.2d 669,124 USPQ 378 (CCPA1960).  See also MPEP 2144.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitajima to incorporate the teachings of Geis to include a carrying table with a plurality of openings; and a plurality of pistons respectively disposed in the openings, wherein the side wall of each of the opening has a closed shape in a plan view of the carrying table.  One skilled in the art would have been motivated to combine the references because doing so would allow for applicability to a variety of different sized parts, so that changeover is not necessary and time is saved.  See Geis, page 2.
However, the cited prior art references do not explicitly teach a driver, wherein the driver is configured to respectively drive the plurality of pistons to conduct reciprocating movement relative to the carrying table surface along the side walls of the openings, the driver includes a connecting portion and a transmission portion connected with the connecting portion; the pistons and the transmission portion are connected with each other through the connecting portion, each of the pistons is fixedly connected with the connecting portion.
Zobel is directed toward a support plate drive for reciprocally translating the support plate for a primary transfer unit of a workpiece (col. 22, ll. 40-47).  Zobel teaches a driver (actuator 106, Fig. 9, reproduced below, Zobel), wherein the driver is configured to respectively drive the plurality of pistons to conduct reciprocating movement relative to the carrying table surface along the side walls of the openings (rods 102 are selectively controlled by actuator 106 to be fully inserted into bore 100 or retracted, col. 12, ll. 22-29 and Figs. 9-10, Zobel). 

    PNG
    media_image3.png
    344
    483
    media_image3.png
    Greyscale

Additionally, Zobel states that the apparatus can be applied to “control movement of an array of pipettes or other transferring devices” (col. 22, ll. 32-37, Zobel).  Examiner takes the position that a person of ordinary skill in the art would understand that pipettes are equivalent structures that utilize a vacuum to grip a workpiece much like a syringe.
Zobel teaches the driver (actuator 106, Fig. 10, reproduced below, Zobel) includes a connecting portion (piston housing 124, Fig. 10, Zobel) and a transmission portion (linear drive 110, Fig. 10, Zobel) connected with the connecting portion (piston housing 124, Fig. 10, Zobel); and the pistons (rods 102, Fig. 10, Zobel) and the transmission portion (linear drive 110, Fig. 10, Zobel) are connected with each other through the connecting portion (piston housing 124, Fig. 10, Zobel).

    PNG
    media_image4.png
    338
    464
    media_image4.png
    Greyscale

Moreover, Zobel teaches each of the pistons (rods 102, Fig. 10, Zobel) is fixedly connected (indirect connection, Fig. 10, Zobel) with the connecting portion (“tension spring 126 connected between the housing [124] and … rod 102”, col. 12, l. 65 – col. 13, l. 1 and Fig. 10, Zobel).
not the intention of the Examiner to have the rods 102 replace the pistons 100c, as taught by Kitajima.  Examiner mentions rods 102 merely to provide context for the subject matter.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kitajima to incorporate the teachings of Zobel to have a driver, wherein the driver is configured to respectively drive the plurality of pistons to conduct reciprocating movement relative to the carrying table surface along the side walls of the openings, the driver includes a connecting portion and a transmission portion connected with the connecting portion; the pistons and the transmission portion are connected with each other through the connecting portion, each of the pistons is fixedly connected with the connecting portion, each of the pistons is fixedly connected with the connecting portion.  One skilled in the art would have been motivated to combine the references because doing so would provide a complete control and actuation system.  See Zobel, col. 2, ll. 64-67.
Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above. Additionally, Zobel teaches that the transmission portion (linear drive 110, Fig. 10, Zobel) is defined “as a pneumatic actuator” (col. 12, l. 46) and “[t]he linear drive 110 is preferably a pneumatic cylinder connected to inlet and outlet air lines” (col. Zobel).  In view of the above, the Examiner asserts that the linear drive is powered by some sort of air compressor.  Therefore, Examiner takes the position that Zobel teaches a power unit (air compressor), wherein the power unit is connected (via “inlet and outlet air lines” (col. 12, ll. 49-50, Zobel) with the transmission portion (linear drive 110, Fig. 10, Zobel) and can drive the transmission portion (col. 13, ll. 10-11 and Fig. 10, Zobel).
Regarding claim 5, the cited prior art references teach all of the limitations of claim 4, which claim 5 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the power unit (air compressor, Zobel) includes one or a combination of an electric motor, a fuel engine, and a manual power unit (Examiner takes the position that a person of ordinary skill in the art would have found it obvious that an air compressor can be either an electric motor, a fuel engine, or a manual power unit).
Regarding claim 6, the cited prior art references teach all of the limitations of independent claim 1, which claim 6 depends upon, as discussed above. Additionally, Kitajima discloses the piston (piston 100c, Figs. 27-29, Kitajima). 
However, Kitajima does not explicitly disclose an elastic material. 
Geis is directed toward a clamping table that creates a vacuum to grip a workpiece.  Geis teaches an elastic material (rubber-elastic material, page 3 and claim 10, Geis). 
Kitajima to incorporate the teachings of Geis to include an elastic material.  One skilled in the art would have been motivated to combine the references because doing so would allow for applicability to a variety of different sized parts, so that changeover is not necessary and time is saved.  See Geis, page 2.
Regarding claim 8, the cited prior art references teach all of the limitations of independent claim 1, which claim 8 depends upon, as discussed above. 
However, Kitajima does not explicitly disclose wherein the plurality of openings have a same dimension. 
Geis is directed toward a clamping table that creates a vacuum to grip a workpiece.  Geis teaches wherein the plurality of openings (suction elements 2, Fig. 1, reproduced below, Geis) have a same dimension (Examiner asserts that the openings, as taught by Geis, have the same area).

    PNG
    media_image2.png
    324
    569
    media_image2.png
    Greyscale

Kitahima.  This duplication is to be in line with the plurality of suction elements 2, as taught by Geis.  The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produce In re Harza, 274 F.2d 669,124 USPQ 378 (CCPA1960).  See also MPEP 2144. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitajima to incorporate the teachings of Geis to include the plurality of openings have a same dimension.  One skilled in the art would have been motivated to combine the references because doing so would allow for applicability to a variety of different sized parts, so that changeover is not necessary and time is saved.  See Geis, page 2.
Regarding claim 9, the cited prior art references teach all of the limitations of independent claim 1, which claim 9 depends upon, as discussed above. 
However, Kitajima does not explicitly disclose wherein the plurality of openings are distributed in a matrix. 
Geis is directed toward a clamping table that creates a vacuum to grip a workpiece.  Geis teaches wherein the plurality of openings (suction elements 2, Fig. 1, reproduced below, Geis) are distributed in a matrix (Fig. 1, Geis).

    PNG
    media_image2.png
    324
    569
    media_image2.png
    Greyscale

To clarify, the Examiner proposes duplicating the suction head 100a, as taught by Kitajima.  This duplication is to be in line with the plurality of suction elements 2, as taught by Geis.  The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produce In re Harza, 274 F.2d 669,124 USPQ 378 (CCPA1960).  See also MPEP 2144. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitajima to incorporate the teachings of Geis to include the plurality of openings are distributed in a matrix.  One skilled in the art would have been motivated to combine the references because doing so would allow for applicability to a variety of different sized parts, so that changeover is not necessary and time is saved.  See Geis, page 2.
Regarding claim 21, the cited prior art references teach all of the limitations of independent claim 1, which claim 21 depends upon, as discussed above. Geis), the plurality of pistons (each suction element consists of a housing 5, work space 6, a piston 9, and a rod 10, page 3, Geis), and the connecting portion (piston housing 124, Fig. 10, Zobel).
The Examiner provides an annotated version of Fig. 10 from Zobel to merely provide an illustration that shows a side view of the “carrying table” cross-section.  It is not the intention of the Examiner to modify the usage of the prior art elements.
The cited prior art references teach the carrying table body further comprises a first side surface and a second side surface which are opposite to each other and both adjacent to the carrying table surface, the plurality of pistons is located between the first side surface and the second side surface (see annotated version of Fig. 10 from Zobel, provided below, with arrows pointing to the first and second side surfaces), the connecting portion (piston housing 124, Fig. 10, Zobel) is in contact (indirect contact) with the first side surface and the second side surface (see annotated version of Fig. 10 from Zobel, provided below, with arrows pointing to the first and second side surfaces).

    PNG
    media_image5.png
    338
    464
    media_image5.png
    Greyscale

Moreover, the Examiner takes the position that the particular placement of contact between the connecting portion and the first side surface and the second side surface to be an obvious matter of design choice.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  See also MPEP 2144.
Furthermore, the Examiner asserts that there is only a finite number of solutions for the placement of contact between the connecting portion and the first side surface and the second side surface.  Specifically, the connecting portion could only be connected to the bottom surface, or at the side surfaces.  The i.e., movement of the pistons in relation to the carrying table).  The courts have held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103" in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).  See also MPEP 2144.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Geis, Zobel, and further in view of U.S. Patent Application Publication No. 20130330154 (hereinafter Sowden). 
Regarding claim 10, the cited prior art references teach all of the limitations of independent claim 1, which claim 10 depends upon, as discussed above. Additionally, Kitajima discloses a side wall (case 100b, Figs. 27-29, Kitajima) of at least one opening (interior space of case 100b, Figs. 27-29, Kitajima), piston (piston 100c, Figs. 27-29, Kitajima), and carrying table surface (top of table 1, Fig. 1, Geis).

Sowden is directed toward a vacuum support for a workpiece.  Sowden teaches an air pressure sensor, wherein the air pressure sensor (“pressure sensors may be positioned to monitor the magnitude of the vacuum formed”, paragraph [0029], Sowden) is disposed on one side of the one piston close to the carrying table surface (air/vacuum controller 54, which includes a variety of sensors such as the aforementioned pressure sensors, may be “located within, on, or adjacent to the top plate 12” (i.e., table surface), paragraphs [0019]-[0020], Sowden).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kitajima to incorporate the teachings of Sowden to include an air pressure sensor, wherein the air pressure sensor is disposed on a side wall of at least one opening and at a position between one piston and the carrying table surface or on one side of the one piston close to the carrying table surface.  One skilled in the art would have been motivated to combine the references because doing so would simplify the control runs that must be made between the stationary in the movable portions of an inspection or processing system.  See Sowden, paragraph [0020].
11 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Geis, Zobel, Sowden, and further in view of U.S. Patent No. 7604439 (hereinafter Yassour). 
Regarding claim 11, the cited prior art references teach all of the limitations of claim 10, which claim 11 depends upon, as discussed above. Additionally, the cited prior art references teach the air pressure sensor (“pressure sensors may be positioned to monitor the magnitude of the vacuum formed”, paragraph [0029], Sowden) and the piston (piston 100c, Figs. 27-29, Kitajima).
However, the cited prior art references, as currently applied, do not explicitly teach a controller, wherein the controller is configured to receive actual air pressure data detected and sent by the air pressure sensor, compare actual air pressure data with default air pressure data, and hence control a movement direction of the piston. 
Yassour is directed toward an apparatus supporting a workpiece doing a cutting operation.  Yassour teaches a controller (control unit 134, col. 11, l. 64 -col. 12, l. 1, Yassour), wherein the controller is configured to receive actual air pressure data detected and sent by the air pressure sensor (a pressure level sensor communicating with the control unit, col. 4, ll. 44-51, Yassour), compare actual air pressure data with default air pressure data (“[c]ontrol unit 134 may be provided with a predetermined correlation between values of € and corresponding Yassour), and hence control a movement direction of the piston (“[c]ontrol unit 134 may control at least one of the valves 120 or 124 as well as pistons 160 and 162”, col. 12, ll. 1-3, Yassour).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kitajima to incorporate the teachings of Yassour to include a controller, wherein the controller is configured to receive actual air pressure data detected and sent by the air pressure sensor, compare actual air pressure data with default air pressure data, and hence control a movement direction of the piston.  One skilled in the art would have been motivated to combine the references because doing so would reduce warpage when forces are applied to the workpiece.  See Yassour, col. 14, ll. 20-21.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Geis, Zobel, Sowden, Yassour, and further in view of U.S. Patent Application Publication No. 20070284785 (hereinafter Hoekstra). 
Regarding claim 12, the cited prior art references teach all of the limitations of claim 11, which claim 12 depends upon, as discussed above. 

Hoekstra is directed towards a cutting table that uses a vacuum force to hold the workpiece.  Hoekstra an input unit (keyboard, paragraph [0105], Hoekstra) and an output unit (information display, paragraph [0105], Hoekstra).  Further, Hoekstra teaches dynamically controlling the table vacuum force to achieve the desired result.  See Hoekstra, paragraph [0107]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kitajima to incorporate the teachings of Hoekstra to include an input unit and an output unit.  One skilled in the art would have been motivated to combine the references because doing so would eliminate the bending of the workpiece during the cutting process.  See Hoekstra, paragraph [0045].
However, the cited prior art references do not explicitly teach wherein the input unit is configured to input the default air pressure data; and the output unit is configured to output the actual air pressure data. 
The courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art. “[A]pparatus claims cover what a Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464,1469,15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114.
In view of the above, the Examiner takes the position that the limitation that recites “wherein the input unit is configured to input the default air pressure data; and the output unit is configured to output the actual air pressure data” is not patentable over Hoekstra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761